Citation Nr: 1802010	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, currently rated as 10 percent disabling prior to May 5, 2017, and as 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The July 2013 rating decision granted service connection for bilateral hearing loss, rated as noncompensable, effective May 15, 2008.  The Veteran appealed the assigned rating in September 2013.  Thereafter, the RO assigned a higher rating of 10 percent for the entire appeal period.  See November 2013 and September 2015 rating decisions.  More recently, the RO assigned a higher rating of 20 percent, effective May 5, 2017.  See October 2017 rating decision.  These were not full grants of the benefit sought.  Therefore, the appeal as to this issue continues.

The Board previously considered this matter in April 2017, when it remanded for additional development.  At the time, the appeal included the issue of service connection for residuals of a facial injury, which was also remanded.  Following the Board's April 2017 remand, the RO granted service connection for chemical dermatitis of the face.  See October 2017 rating decision.  This was a full grant of the benefit sought.  Consequently, that issue is no longer in appellate status.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2016 Travel Board hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  Prior to October 8, 2013, the weight of evidence supports a finding that the Veteran's bilateral hearing loss manifested at a level that approximates the criteria for a rating of 40 percent.

2.  From October 8, 2013, forward, the weight of evidence supports a finding that the Veteran's bilateral hearing loss has manifested at a level that approximates the criteria for a rating of 20 percent.


CONCLUSIONS OF LAW

1.  Prior to October 8, 2013, the criteria for a higher initial rating of 40 percent for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85-4.86, Diagnostic Code 6100 (2017).

1.  From October 8, 2013, forward, the criteria for a higher rating of 20 percent for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85-4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The issue of a higher rating for bilateral hearing loss stems from the initial grant of service connection.  As such, no further notice is required, and no prejudice has been alleged.  In addition, all identified, pertinent treatment records have been obtained and considered.  This includes copy of an October 2008 private audiogram that was recently associated with the claims file, pursuant to the Board's April 2017 remand.  The Board acknowledges that there appear to be some potentially relevant evidence that is still outstanding.  However, as explained below, the Board finds that a remand to obtain such evidence is unlikely to affect the outcome of the case and would only service to delay adjudication of the case, especially since the outcome of the case is generally favorable to the Veteran.

The Veteran underwent a VA examination in May 2017 to determine the current severity of his hearing loss.  There is no argument or indication that the examination is inadequate or that its findings do not reflect the current nature or severity of the Veteran's disabilities.  Rather, the VA examiner fully complied with the Board's April 2017 directive to provide clarification regarding key aspects of the case.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

The Veteran seeks a higher initial rating for his bilateral hearing loss, currently rated as 10 percent disabling prior to May 5, 2017, and as 20 percent disabling thereafter.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all cases, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85, 4.86.

A July 2008 VA examination shows puretone threshold averages of 72 and 
69 decibels in the right and left ears, respectively.  It also shows the following word recognition scores using the Maryland CNC test:  

RIGHT
56% @ 80 dB
50% @ 90 dB
48% @ 95 dB
LEFT
64% @ 80 dB
60% @ 85 dB
54% @ 90 dB

As noted in the Board's April 2017 remand, it is unclear which of these scores best reflects the severity of the Veteran's hearing loss disability.  As such, the Board instructed the RO to seek clarification from a VA examiner.  

In May 2017, a VA examiner analyzed the scores from the July 2008 VA examination and concluded that the speech recognition scores that best represented the Veteran's hearing abilities at the time were 56% for the right ear and 64% for the left ear.  In support of this conclusion, the examiner cited VA guidance indicating that if speech recognition is worse than 94% after presentation of a full list (50 words), then a modified performance-intensity function must be obtained to determine best performance.  Per the examiner's rationale, VA guidance requires that the best performance obtained be reported as the speech recognition score.

Based on the above, the audiometric findings of the July 2008 VA examination combine for a Roman numeral VIII for the right ear and Roman numeral VII for the left ear, per Table VI.  See 38 C.F.R. § 4.85.  These two roman numerals combine for a 40 percent rating in Table VII.  Id.  

The Board, however, notes that, in a March 2013 opinion, a VA examiner indicated that the Veteran should not be rated based on the July 2008 VA examination, as a private hearing examination from October 2008 (three months later) showed significantly better pure tone thresholds, speech reception thresholds, and speech discrimination scores.

The aforementioned October 2008 private examination shows right ear borderline normal sloping to moderate sensorineural hearing loss 250-8000 Hz with a 50 dB SRT and 84% speech discrimination, and left ear mild to moderate sensorineural hearing loss with a 40 dB SRT and 84% speech discrimination.  The examination report, however, is silent about puretone threshold averages.  Further, the examination report reflects that speech reception threshold, or SRT, was used to determine speech discrimination scores.  As such, the examination is of limited value and use for rating purposes.  See 38 C.F.R. § 4.85(a) (stating that an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test and without the use of hearing aids); see also Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (recognizing that the Court has set for a duty for VA to clarify private examination reports, in limited instances, in which the missing information is relevant, factual, and objective and where the missing evidence bears greatly on the probative value of the private examination report).  The Board distinguishes this case from Savage as this report indicates that a type of speech testing (not Maryland CNC) was used.  As such, there is no reason to remand for clarification.

An October 2013 VA examination shows puretone threshold averages of 68 and 
55 decibels in the right and left ears, respectively, and a speech recognition score of 82 percent in both ears.  These audiometric findings combine for a Roman numeral IV for each ear, per Table VI.  See 38 C.F.R. § 4.85.  Two Roman numeral IV combine for a 10 percent rating in Table VII.  Id.  

VA treatment records show that the Veteran underwent audiological examinations in December 2014, December 2015, and November 2016.  The December 2014 audiogram is not available for review.  Nonetheless, the relevant VA treatment note indicates that the Veteran had mild to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear, with fair word discrimination in the right ear and poor word discrimination in the left ear.  Significantly, the note's author stated that, compared with audiometric results obtained in 2013 (the Board presumes that this refers to the October 2013 VA examination), the Veteran's hearing loss had not changed significantly, except for a 15-20 dB drop at .25 and .5 kHz in the left ear.  The Board finds that the December 2014 VA treatment note provides sufficient information with regard to the Veteran's hearing loss at the time, namely, that it had not changed significantly compared to the October 2013 VA examination.  The Board further notes that puretone thresholds at the 250 and 500 Hz frequencies do not factor into the puretone threshold average when adjudication a hearing loss rating for 
VA purposes.  38 C.F.R. § 4.85(d).  As such, the Board finds that a remand for the sole purpose of trying to obtain the missing audiogram is unlikely to affect the outcome of the case and would only serve to delay its adjudication.

The December 2015 VA treatment note shows puretone threshold averages of 
67.5 and 60 decibels and speech recognition scores of 78 and 66 percent in the right and left ears, respectively.  The treating audiologist indicated that, compared to the December 2014 test, thresholds were essentially stable.  These audiometric findings combine for a Roman numeral IV for the right ear and Roman numeral VI for the left ear, per Table VI.  See 38 C.F.R. § 4.85.  These two roman numerals combine for a 20 percent rating in Table VII.  Id.  

The November 2016 VA treatment note shows puretone threshold averages of 
65 and 56.25 decibels and speech recognition scores of 68 and 84 percent in the right and left ears, respectively.  These audiometric findings combine for a Roman numeral V for the right ear and Roman numeral II for the left ear, per Table VI.  See 38 C.F.R. § 4.85.  These two roman numerals combine for a 10 percent rating in Table VII.  Id.  

A May 2017 VA examination shows puretone threshold averages of 62.5 and 
52.5 decibels and speech recognition scores of 60 and 80 percent in the right and left ears, respectively.  These audiometric findings combine for a Roman numeral VI for the right ear and Roman numeral IV for the left ear, per Table VI.  See 38 C.F.R. § 4.85.  These two roman numerals combine for a 20 percent rating in Table VII.  Id.  

Pursuant to the Board's April 2017 remand, a VA examiner, in May 2017, commented on the Veteran's disability picture throughout the rating period.  The VA examiner indicated that audiometric examination results since 2008 show no significant change in right ear hearing thresholds, but left ear thresholds have been consistently better than those reported on the July 2008 VA examination.  Similarly, while speech recognition abilities have fluctuated, current results indicated no significant change from the July 2008 VA examination at the right ear, but significant improvement for the left ear.

Based on the evidence summarized above, the Board finds that staged ratings are appropriate, as follows:

For the period prior to October 8, 2013 (date of the October 2013 VA examination), the evidence supports a rating of 40 percent, based on the findings of the July 2008 VA examination.  The Board acknowledges that these findings are at odds with those of a private examination conducted three months later and that a VA examiner, in March 2013, described the July 2008 findings as inadequate for rating purposes.  The Board, however, finds that the evidence is in relative equipoise as to the accuracy of the July 2008 findings.  In this regard, the Board notes that, according to the May 2017 VA examiner, the July 2008 findings are consistent with the most current ones, at least with regard to the Veteran's right ear.  Insofar as that there is doubt as to the accuracy of the July 2008 VA examination, The Board resolves this doubt in favor of the Veteran, as it must.  Consequently, based on that examination, the Board finds that a rating of 40 percent is warranted for the period prior to October 8, 2013.

In contrast, for the period from October 8, 2013, forward, the Board finds that a rating of 20 percent is warranted, based on multiple audiometric findings from 2013 to 2017.  These findings show an improvement in the Veteran's hearing loss, particularly in his left ear, and result in a rating lower than 40 percent, per Tables VI and VII, 38 C.F.R. § 4.85.  The Board is granting a rating of 20 percent based on the findings of the December 2015 audiological evaluation (for VA treatment purposes) and the May 2017 VA examination.  The Board acknowledges that at least two evaluations during this period point to a lower rating of 10 percent.  Nevertheless, insofar as there is doubt as to the precise severity of the Veteran's hearing loss, the Board has resolved this doubt in the Veteran's favor. 

For both periods, higher ratings are not warranted, as the objective medical evidence fails to meet the criteria for either a rating higher than 40 percent prior to October 8, 2013, or to a rating higher than 20 percent from that date forward.

Insofar as the Veteran has reported functional limitations due to his bilateral hearing loss, the Board notes that VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh any lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for hearing loss.

Additionally, regarding functional impact, the Board notes several examination and audiology treatment reports capture the essence of the Veteran's disability picture.  For example, the October 2013 VA examination report reflect that the Veteran had communication difficulty in many listening situations, to include being unable to distinguish speech at a distance and in noise.  He added that he has had problems hearing the television and using the phone.  More recently, at the 2017 VA examination, the Veteran report that people have to talk "real loud because I can't hardly hear."  In light of the relevant evidence of record regarding the effects of the Veteran's hearing loss, the Board finds the schedular rating contemplates the effects of the Veteran's service-connected bilateral hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

In sum, resolving any doubt in favor of the Veteran, the Board finds that a higher initial rating of 40 percent is warranted for the period prior to October 8, 2013.  From October 8, 2013, forward, the Board finds that a rating of 20 percent is warranted.  The evidence fails to support higher ratings during either period. 



ORDER

Prior to October 8, 2013, a higher initial rating of 40 percent, but not higher, for bilateral hearing loss is granted.

From October 8, 2013, forward, a higher rating of 20 percent, but not higher, for bilateral hearing loss is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


